Citation Nr: 1110684	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  04-43 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for old healed scars of the right cornea.

2.  Entitlement to a rating in excess of 20 percent for lumbar spondylosis with limitation of motion.

3.  Entitlement to an effective date earlier than January 17, 2003 for the grant of a 20 percent rating for lumbar spondylosis with limitation of motion.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1942 to July 1945, including combat service in the European Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision of the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for an increased rating for his right eye cornea scars.  This rating decision also granted his claim for an increased rating for a lumbar spine disorder and assigned a 20 percent rating, effective January 17, 2003.

Disabled American Veterans revoked their Power of Attorney (POA) to represent the Veteran in February 2005.

The Veteran withdrew his request for a hearing in January 2008.

The Board remanded the claim for an increased rating for right eye cornea scars in April 2008 and July 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  

The issues of entitlement to a rating in excess of 20 percent for a lumbar spine disorder and entitlement to an earlier effective date for this rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's right eye cornea scars were asymptomatic throughout the course of this appeal; the evidence of record shows that the Veteran's subjective complaints of right eye vision difficulties and pain are not attributable to his service-connected right eye cornea scars.



CONCLUSION OF LAW

The criteria for a compensable rating for right eye corneal scars have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.20, 4.83a, 4.84a, Diagnostic Codes (DCs) 6009, 6061 to 6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

Later, the Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a January 2003 letter which informed him of the evidence required to substantiate his claim for an increased rating for an eye injury.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice under Pelegrini.

The January 2003 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should describe the Veteran's symptoms, including their frequency and severity.  A May 2008 letter also provided notice with regard to the remaining elements outlined in Vazquez-Flores, after the initial adjudication of the Veteran's claim.  The timing deficiency with regard to the May 2008 letter was cured by the readjudication of the claim in a May 2009 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007)

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s). 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 I, (d). This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, VA treatment records and private treatment records have been obtained.  The Veteran has been provided multiple VA eyes examinations and sufficient medical opinions have been obtained.   These examinations, along with the Veteran's statements and treatment records, are sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has indicated that he disagrees with the rating assigned for his right eye disorder on appeal, he has not indicated that his symptoms have worsened since his last VA examination.

In an August 2006 VA psychiatric examination, the Veteran reported that he retired from the postal service in approximately 1985 at age 62.  He reported being in receipt of Social Security Administration (SSA) benefits in a March 2003 VA psychiatric examination.  He has not indicated that he receives such benefits as a result of his service-connected right eye corneal scars.  In addition, the period associated with the Veteran's award of SSA benefits in the mid-1980s would predate the applicable appellate period as the instant claim was filed in January 2003.   As there is no evidence that the Veteran receives SSA benefits due to his right eye corneal scars, these records are not relevant to the instant claim.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to obtain SSA records when there is no evidence that they are relevant).  

The Veteran has not identified any other relevant treatment records nor has he submitted an appropriate authorization to allow VA to obtain any such records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1).

The Board remanded the instant matter in April 2008 to allow proper notice under Vazquez-Flores to be provided and to allow the Veteran's updated VA ophthalmologic treatment records to be obtained.  A VA examination was to be conducted to determine the current manifestations of the Veteran's service-connected right eye disorder.  Such notice was provided in May 2008 and the Veteran's updated VA ophthalmologic treatment records are located in the claims file.  A VA eye examination was conducted in April 2009.

In July 2009, the Board again remanded the instant matter to determine the current manifestations of the Veteran's service-connected right eye cornea scars.  Such an examination was conducted in October 2009.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the record does not indicate that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of his claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's cornea scar are currently rated as noncompensable under DC 6009 as an unhealed injury of the eye.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

The criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date. 73 Fed. Reg. 66543 (November 10, 2008).  The instant claim was received in approximately January 2003.  Therefore, the rating criteria revised effective December 20, 2008 are not applicable.

 A chronic eye injury was to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest- requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R.    § 4.84a, DC 6009 (2008).

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a), DCs 6078, 6079.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), DCs 6063-6078 (2008).

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.  Refractive error of the eye is not a disease or injury under VA law.  See 38 C.F.R. § 3.303(c).

Where service connection is in effect for a disability of only one eye, the degree of impairment in the nonservice-connected eye is not for consideration unless there is blindness in one eye as the result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability.  38 C.F.R.                     § 3.383(a)(1).  In other words, where only one eye is service-connected and a veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  38 C.F.R. § 4.14 (manifestations not resulting from the service-connected disability may not be used in establishing the service-connected evaluation).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  DCs 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

A compensable disability rating of 10 percent is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079 (2008).

Visual impairment can also be rated on the basis of loss of field of vision.  38 C.F.R. § 4.76.  However, in this case, there is no evidence of visual impairment based on the loss of field of vision.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran contends that the severity of his right eye symptoms, including his poor vision, warrant a compensable rating.

A February 2003 VA eye examination noted that the Veteran had no visual symptoms and that he had denied eye pain.  Right eye uncorrected far and near visual acuity was 20/50 while corrected near visual acuity was 20/20 and far visual acuity was 20/25.  Left eye uncorrected far visual acuity 20/30-1 and near was 20/80 while corrected far visual acuity was 20/30 and near was 20/20.  He did not have diplopia.  Slit lamp examination revealed multiple scars in the cornea.  Diagnoses included multiple corneal scars, left eye pterygium and bilateral cataracts.

A February 2003 private ophthalmology treatment note from Dr. N. Z. noted that the Veteran's last eye examination was approximately 20 years ago.  Right eye uncorrected visual acuity was 20/50 and 20/30-1 for the left eye.  Slit-lamp examination revealed multiple scars on the cornea.  Following this examination, diagnoses of multiple right eye scars, left eye pterygium and bilateral cataracts were made.

A November 2003 letter from G. T. indicated that he had served with the Veteran in Europe and was present during the mission over Germany in which the flak damaged a supercharger on their B-17, causing it to explode and go through the ball turret.  The Veteran was located in the ball turret.  His face had been injured by the exploding plexiglass and he was unable to see.

In an October 2003 statement, the Veteran reported that he was seeing dark spots and having pain in the back of his eyes.

An April 2004 treatment summary from Dr. N. Z. noted that the Veteran had complained of vision difficulties including dark spots and shadows in his eyesight.  He reportedly had these difficulties since his in-service injury and they slowly worsened since that time.  He reported pain while attempting to read due to these vision problems.

A November 2004 treatment summary from Dr. Y. A., a private ophthalmologist, reflects the Veteran's complaints of blurry vision that may be related to an old injury.  Corrected vision was 20/30 bilaterally.  Intraocular pressure was 11 in the right eye and 12 in the left eye.  Refraction showed some astigmatism in both eyes.  Biomicroscopy revealed normal structures with the exception of an old pterygium affecting the nasal 2.5 mm of the left cornea.  There were mild nucleosclerotic cataracts bilaterally and moderate dry eye bilaterally.  A dilated retinal examination showed normal retina and optic nerves.  His eye functions including motility were normal.  It appeared that the Veteran's blurred vision was related to his cataracts and dry eye condition.  At this time, his cataracts were not so significant to suggest surgery.

An August 2008 VA eye examination reflects the Veteran's reports of no visual symptoms or eye pain.  Right eye uncorrected far visual acuity was 20/80+2 while corrected far visual acuity was 20/100-1.  Left eye uncorrected far visual acuity was 20/60- while corrected far visual acuity was 20/80+2.  Pupils were normal in shape, direct, size and morphology.

An addendum to the August 2008 VA eye examination reflects the Veteran's reports of occasionally seeing "shadows" with no other ocular symptoms.  External examination, ocular motility, primary gaze alignment, visual fields, anterior chamber, iris, and retinas were normal.  Multiple small anterior stromal scars in the right eye with two to three small anterior stromal scars in the left eye were noted.  Assessments of bilateral cataracts and small bilateral cornea scars were made.  Following this examination and a review of the Veteran's claims file, the examiner opined that the Veteran's cataracts and pterygium were not caused by or the result of his 1943 eye injury and that his corneal scars were the result of his in-service injury.  The examiner also noted that the Veteran's claims file had not been available when he had performed the examination, however, a review of the claims file did not alter his opinion that the Veteran's vision was not affected by the corneal scars but was affected by his cataracts.

An October 2009 VA eye examination reflects the Veteran's complaints of bilateral eye watering/tearing and bilateral floaters/lightning flashes.  Eye pain was specifically denied.  Uncorrected far visual acuity was 20/50 bilaterally, near uncorrected right eye visual acuity was 20/40 and near uncorrected left eye visual acuity was 20/40-2.  Corrected far visual acuity was 20/50 in the right eye and 20/60 in the left eye while corrected near visual acuity was 20/25-2 in the right eye and 20/30-1 in the left eye.  Pupils were normal in shape, direct, size and morphology.

An addendum to the October 2009 VA eye examination noted the Veteran's 1943 injury in which flak caused the supercharger to blow through the ball turret of his B-17, injuring his right eye with the plexiglass.  The Veteran reported now seeing "shadows" with his right eye.  External examination, ocular motility, primary gaze alignment, visual field, slit lamp examination, anterior chamber and the retinas were normal.  Three small anterior stromal scars which were not on the visual axis were noted in the right eye while a three mm nasal pterygium onto the clear cornea was found in the left eye.  Assessments of bilateral cataracts, left eye pterygium and bilateral corneal scars were made.  The examiner opined that the Veteran's cataracts and pterygium were not caused by or due to his in-service injury while the right eye small corneal scars were caused by his in-service injury.  The examiner was unable to determine the etiology of his claimed right eye "shadows" and "dark spots" without resorting to mere speculation.

A November 2010 Veterans Health Administration (VHA) ophthalmology opinion summarized the Veteran's past ocular history, noting that he had sustained in injury to both eyes from plexiglass while flying a mission in August 1943.  He now complains of dark spots, shadows, pain and difficulty reading.  In an August 1943 examination conducted after the injury, his right eye vision was 20/50 and his left eye vision was 20/20.  His vision had improved to 20/30-1, correctable to 20/15 in the right eye and 20/15 in the left eye in October 1943.  A July 1945 discharge examination found his uncorrected vision to be 20/20 bilaterally.  A January 1949 VA ophthalmic examination found the Veteran's uncorrected vision to be 20/25 bilaterally and correctable, with minimal correction, to 20/20 bilaterally.  Some small corneal scars were noted but the examination was negative for pingecula or other pertinent ocular findings.  There were no complaints of spots, shadows, pain or difficulty reading noted.

The November 2010 VHA examiner noted the August 1959 examination which found the Veteran's distance uncorrected visual acuity to be 20/20 bilaterally and near uncorrected visual acuity to be "J1" bilaterally.  Spectacle correction was not recommended and asymptomatic corneal scars and foreign bodies were noted on examination.  The next examination was conducted when the Veteran was 52 years old found his uncorrected near visual acuity to be "J1" bilaterally and 20/25 in the right eye and 20/20 in the left eye with minimal correction.  An August 2008 examination found the Veteran's uncorrected distance visual acuity to be 20/80+2 in the right eye and 20/60- in the left eye and 20/40-2 in the right eye and 20/60-2 in the left eye with correction.  It was specifically noted that there were no complaints of eye pain during the visit, that there was a three mm nasal pterygium in the left eye, nuclear sclerotic cataracts bilaterally and well-documented corneal scars.  The examiner opined that he summarized the ophthalmic examinations over the years to document that the Veteran's vision, while certainly affected immediately after his injury, had quickly recovered by October 1943 and his normal discharge physical in 1945.

Following a review of the Veteran's claims file, the November 2010 VHA examiner opined that it was less likely than not that the Veteran's impaired vision was a result of injuries he sustained during service.  The cornea, as with every other part of the body, may scar after injury and these scars may cause impairment of vision depending of density and location.  However, this would be manifested closer to the antecedent event not more than 50 years later.  Corneal scars may improve or fade over time but they do not become worse; the Veteran's vision was 20/20 for many decades.  It was extremely unlikely that the Veteran's corneal scars would cause his complaints of shadows.  The clinical evidence was negative for complaints of ocular pain but his history of sinusitis could be a possible etiology of periocular pain.  Cataracts are a natural part of the aging process of the eye and it would be unusual for a man of the Veteran's age to not have cataracts.  Cataracts would most certainly affect reading vision and can be extracted.  Right eye pterygium had been recently diagnosed and were usually associated with sun exposure over time, not injury, and cannot be associated with the injury the Veteran sustained in the early 1940s.  While the Veteran does have residual effects of his in-service injury, namely corneal scars, his current symptoms and complaints were due to etiologies that were unrelated to the in-service event.

The Veteran's right eye cornea scars have been asymptomatic throughout the course of this appeal.  Although the Veteran has subjectively attributed his vision difficulties and eye pain, the November 2010 VHA examiner provided a detailed rationale as to why these symptoms were unrelated to his service-connected right eye corneal scars.  A November 2004 summary from a private ophthalmologist, which was submitted by the Veteran, suggested that his blurred vision was related to his cataracts and dry eye conditions.  Thus, the preponderance of the evidence of record shows that the Veteran's subjective complaints of right eye vision difficulties and pain are not attributable to his service-connected right eye cornea scars.  Impairment attributable to a nonservice-connected disability may not be considered when assigned a rating for a service-connected disability.  See 38 C.F.R. § 4.14.  In the absence of active pathology, a compensable rating cannot be granted.  38 C.F.R. § 4.84a, DC 6009 (2008).  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath , supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating.

Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, supra.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's service-connected right eye cornea scars were asymptomatic during the course of the appeal.  There were no reported periods of hospitalization attributed to his service-connected disorder during this appellate period.  Thus, there were no symptoms which were not contemplated by the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

In a March 2003 VA psychiatric examination, the Veteran reported that he had resigned from the postal service in approximately 1986  as he felt "picked on" by other people there.

A March 2006 VA treatment note reflects the Veteran's reports that he retired from the postal service in about 1976 after he threatened to shoot people who worked in his branch.  He had worked for the postal service for about 10 to 12 years and there was one employee who hated veterans and harassed him at four different offices.

An April 2006 letter from VA Vocational Rehabilitation noted that the Veteran had a serious employment handicap but that he was not employable due to his ongoing organic mental health condition.  He was found to be "infeasible" for employment or further training under Chapter 31.

A grant of TDIU on the basis of the Veteran's service-connected right eye corneal scars is not warranted.  The March 2006 VA treatment note suggests that the Veteran resigned from his employment due following his threats of violence against his co-workers.  An April 2006 VA Vocational Rehabilitation summary found the Veteran's employment to be infeasible due to his acquired psychiatric disorder.  No evidence has been submitted suggesting that he was not able to work due to his service-connected right eye disorder nor has the Veteran alleged such an inability to work.  Hence, a grant of TDIU is not warranted.


ORDER

Entitlement to a compensable rating for right eye corneal scars is denied.


REMAND

An April 2003 rating decision granted the Veteran's claim for an increased rating for his lumbar spine disorder and assigned a 20 percent rating.  This rating was effective January 17, 2003, the date the claim for an increase was received.

In an October 2003 notice of disagreement (NOD), the Veteran stated that he objected to the determination regarding his "service connected evaluation" and that he should be assigned a 30 percent rating, effective from 1975.  He further alleges that the development ordered in a November 1975 Board remand was not completed and that his claim had been pending since that time.  The Board notes that a September 1976 Board decision denied his claim for an increased rating for residuals of a back injury.

A March 2004 letter to the Veteran asked him to clarify which issues he was objecting to his in October 2003 NOD.  In reply to this letter, the Veteran stated that he wished to appeal "all of the issues" from the "April 21, 2004" rating decision.  It appears that the Veteran indicated an incorrect date for the relevant rating decision as no rating decision was issued in April 2004 and the instant claims arise from an April 2003 rating decision.  

A statement of the case (SOC) addressing these claims have not been issued to date. The Board is required to remand the claim for an increased rating for a lumbar spine disorder and claim for an earlier effective date for the grant of a 20 percent rating for a lumbar spine disorder for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO/AMC should issue a SOC addressing the claim for a rating in excess of 20 percent for a lumbar spine disorder and the claim for an effective date earlier than January 17, 2003 for the grant of a 20 percent rating for a lumbar spine disorder.  This issue should not be certified to the Board unless a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


